Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 20, 2021 has been entered.
Claims 1-4, 6, 8, 12-13, 15, 17-19, 21-24, 30, 32-33, and 37-38 are currently pending and under examination.
The rejections of record can be found in the previous Office action, dated September 20, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 8, 12-13, 15, 17-19, 21-24, 33, and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Tedder (US 2013/0136754 A1) as evidenced by Blair (Immunity. 2010 32, 129- 140), Cazrnowicki (JAllergy Clin Immunol. 2016 Jan;137(1):118- 129), and Bouaziz (Eur J Immunol. 2010 40:2686-2691 in view of Matsumoto (Immunity. 2014 Dec 18;41(6):1040-51) and Furano (US 2009/0270268 A1). 
Tedder teaches a method of producing B10 cells, a subset of B cells that regulate T cell mediated inflammatory responses through the secretion of interleukin-10 (IL-10), the method comprising contacting purified CD19+ B cells in culture with CpG, CD40L, and anti-IgM Ab for 48 hours (e.g. para. 0031). This method results in a population of regulatory B cells (Bregs) which produce IL-10 (e.g. Figure 4).

Tedder further teaches that the phenotype of B10 cells can be determined by FACS (e.g. para. 0044).
Tedder further teaches that B10 cells may be enriched or purified from any tissue where they reside, including cord blood (e.g. para. 0049).
Tedder further teaches that the method of stimulation may be performed on a population of naive cells (e.g. para. 0045).
Tedder further teaches that the cells may be used to make pharmaceutical compositions with a pharmaceutically acceptable carrier (e.g. para. 0058).
 As evidenced by Blair, human CD19+CD38intCD24int B cells have previously been identified as immature transitional B cells (e.g. page 135, right column, second paragraph). As further evidenced by Czarnowicki, naive B cells have a CD19+CD38intCD24int phenotype (e.g. page 119, right column, second paragraph).
As evidenced by Bouaziz, IL-10 produced by regulatory B cells reduces proliferation of CD4+ T cells, and that blocking IL-10 partially reverses this inhibitory effect (e.g. page 2688, left column, third paragraph). Therefore, Tedder inherently teaches the property of the cell markers recited in claims 13 and 15 as well as the functional properties of the Bregs cells of claims 21-24, 37, and 38.

The reference teachings differ from the instant invention by not describing co-culture with IL-2 or the use of pooling units of cord blood.

intCD38+ cells substantially secreted IgM (e.g. page 1049, left column, second paragraph). Matsumoto teaches that B cells secrete IL-10 after BCR stimulation with an anti-IgM antibody when pre-activated with a TLR agonist such as LPS and CpG, and IL-10 secretion is drastically enhanced by BCR ligation (e.g. last paragraph, right column in page 1042 and Figure 4B in page 1045). Matsumoto teaches that additional treatment with cytokines such as IL-2 drove the differentiation of B cells predominantly to secrete IL-10 (e.g. last paragraph in left col. in page 1049).
Furano teaches a method of isolating B cells from a pool of five different donors of peripheral blood mononuclear cells, a known source of B cells (e.g. para. 0054, 0121, 0125-0126, 0222-223). Furano also teaches that cord blood is a suitable source of lymphocytes, which includes B cells (e.g. para. 0186). In particular, Furano teaches that pooled PBMCs from five different donors, upon stimulation with CpG and IL-2, result in proliferation of B cells (e.g. para. 0222-0232 and Figure 2).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the above references to arrive at the claimed invention. Beginning from the Tedder reference, methods of culturing B cells with CpG, CD40L, and anti-IgM Ab to produce a population of regulatory B cells which produce IL-10 were known, with the .  

Claims 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Tedder (US 2013/0136754 A1) in view of Matsumoto (Immunity. 2014 Dec 18;41(6):1040-51) as applied to claim 1 above, and further in view of Szili (PLoS One. 2014 May 6;9(5):e96381).

The teachings of Tedder and Matsumoto have been discussed, supra.
The reference teachings differ from instant invention by not describing the use of a second anti-BCR antibody, an anti-IgG antibody.

Szili teaches that peripheral mononuclear blood cells, a known source of B cells for reasons described by Furano above, when cultured with CpG oligonucleotides and cross-linking the B cell receptor with an anti-IgG-IgM antibody resuted in increase of production of IL-10 (e.g. Figure 5B and page 2, right column, fourth and sixth paragraphs, and page 6, left column, first paragraph).

It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the above references to arrive at the claimed invention. 

The above two rejections under 35 USC 103 are addressed collectively below:
Applicant argues that Tedder teaches against the use of an anti-BCR antibody, since Tedder teaches that BCR ligation using mitogenic anti-IgM Ab does not induce cytoplasmic IL-10 expression, according to Figure 4C of Tedder (Exhibit 1). Applicant further argues that teachings of Matsumoto, in light of the teachings of the other cited references, would not lead a person of ordinary skill in the art to have used IL-2 for the purpose of producing a stimulated population of regulatory B cells (Bregs), as Matsumoto allegedly teaches away from the use of a cytokine cocktail that does not comprise either IFN-a or IFN-b (Exhibit 2).
Applicant's arguments in conjunction with Exhibits 1 and 2 have been considered fully but are not found to be persuasive.
"The test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965).

Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. MPEP 2123. The Tedder teaching is relevant prior art for all that it teaches.
Figure 4C of Tedder (Exhibit 1) teaches that cells cultured with soluble CD40 ligand, CpG oligodeoxynucleotides, and an anti-BCR antibody results in a population of cells which secrete IL-10; specifically, 2.1% of cells are positively identified as secreting IL-10 according to Figure 4C of Tedder. Even if this method of treatment results in fewer cells secreting IL-10 than other populations treated with different combinations of reagents, Tedder still teaches the use of soluble CD40 ligand, CpG oligodeoxynucleotides, and an anti-BCR antibody for the purpose of creating a population of regulatory B cells which secrete IL-10.
Applicant's assertion that the use of an anti-BCR antibody inhibits the ability of cells to produce IL-10 according to Tedder also appears to contradict their own disclosure, as Figure 1B and 1C of the instant specification shows that culturing cells with an anti-BCR antibody results in cells secreting IL-10. Applicant's arguments do not address this conflict.
With regard to Applicant's argument that Matsumoto does not teach the use of IL-2 for the purpose of producing a population of regulatory B cells which secrete IL-10, Matsumoto teaches that B cells which are cultured with CpG, IL-6, and IL-2 secrete IL-10 (see, e.g., Figure 6B and supplemental figure 6A (Exhibit 2)). For reasons described above, this means that these cells are a stimulated population of B cells, under the broadest reasonable interpretation of the 
"[A] person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103." KSR, 550 U.S. at 421, 82 USPQ2d at 1397. 
All the claimed elements were known in the prior art and one of ordinary skill in the art could have arrived at the claimed invention by using known methods (e.g., using a cytokine known to stimulate B cells to secrete IL-10 in combination with other known methods of stimulating B cells to secrete IL-10) with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references.
This rejection is therefore maintained.

Conclusion
 	No claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/Examiner, Art Unit 1644                                                                                                                                                                                                        
/CHUN W DAHLE/Primary Examiner, Art Unit 1644